Citation Nr: 1548302	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis A (also claimed as yellow jaundice and hepatitis B).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In his August 2014 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, after being properly notified of his upcoming Board hearing date in October 2015, the Veteran and his representative each submitted statements indicating his desire to cancel his Board hearing.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in September 2015, the Board received a statement from the Veteran's representative indicating his desire to withdraw his claim on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a claim of claim of entitlement to service connection for hepatitis A (also claimed as yellow jaundice and hepatitis B) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

In October 2015, the Board received a statement from the Veteran's representative that indicated his desire to cancel his October 2015 Board hearing and withdraw his claim on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the claim is dismissed.  


ORDER

The claim of entitlement to service connection for hepatitis A (also claimed as yellow jaundice and hepatitis B) is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


